                           1   KERRY L. MIDDLETON, Pro Hac Vice
                               kmiddleton@littler.com
                           2   LITTLER MENDELSON, P.C.
                               80 S. 8th St.; Ste 1300
                           3   Minneapolis, MN 55402
                               Telephone: 612.313.7647
                           4   Facsimile: 612.630.9626

                           5   KRISTIN E. HUTCHINS, Bar No. 184429
                               khutchins@littler.com
                           6   LITTLER MENDELSON, P.C.
                               333 Bush Street, 34th Floor
                           7   San Francisco, CA 94104
                               Telephone: 415.433.1940
                           8   Facsimile: 415.399.8490

                           9   ROBERT W. LOFTON, Bar No. 201795
                               rlofton@littler.com
                      10       LITTLER MENDELSON, P.C.
                               2050 Main Street
                      11       Suite 900
                               Irvine, California 92614
                      12       Telephone: 949.705.3000
                               Facsimile: 949.724.1201
                      13
                               Attorneys for Defendant
                      14       CAMBRIA COMPANY LLC

                      15

                      16                                       UNITED STATES DISTRICT COURT

                      17                                      NORTHERN DISTRICT OF CALIFORNIA

                      18
                               RUSSELL MILLER,                              Case No. 3-17-CV-06970 MMC (SK)
                      19
                                                 Plaintiff,                 ASSIGNED TO THE
                      20                                                    HONORABLE MAXINE M. CHESNEY
                                      v.
                      21
                               CAMBRIA COMPANY LLC., a                      STIPULATION AND [PROPOSED]
                      22       Minnesota limited liability company; and     ORDER RE: DISMISSAL WITH
                               DOES 1 through - 50, Inclusive,              PREJUDICE
                      23
                                                 Defendants.
                      24
                                                                            Complaint Filed: November 4, 2017
                      25                                                    Trial Date:      April 29, 2019

                      26

                      27

                      28
LITTLE R MEND
            D ELSO N, P .C .
       2050 M ain Street
                                                                                   STIPULATION AND [PROPOSED] ORDER RE:
            Suite 900
       Irvine, CA 92614
                               CASE NO. 3-17-CV-06970 MMC
                                                                           1.
         949.705.3000                                                                          DISMISSAL WITH PREJUDICE
                           1                  The Parties to the above-entitled action, Plaintiff Russell Miller and Defendant

                           2   Cambria Company LLC, jointly submit this Stipulation and [Proposed] Order requesting dismissal

                           3   with prejudice of all claims and as to all defendants in the above-captioned matter.

                           4                  Thus, the Parties, through their undersigned counsel, respectfully request that the

                           5   Court enter this Stipulation as an Order. Each side to bear their own fees and costs.

                           6                  IT IS SO STIPULATED.

                           7                  Each of the undersigned certify that the content of the foregoing document is

                           8   acceptable to all persons required to sign the document and authorization to electronically sign this

                           9   document has been obtained.

                      10

                      11
                               Dated:    March 7, 2019                           Respectfully submitted,
                      12

                      13
                                                                                 /s/ Cynthia Sun
                      14                                                         CHRISTOPHER ADISHIAN
                                                                                 CYNTHIA SUN
                      15                                                         ADISHIAN LAW GROUP, P.C.
                                                                                 Attorneys for Plaintiff
                      16                                                         RUSSELL MILLER
                      17       Dated:    March 7, 2019
                      18

                      19                                                         /s/ Kerry L. Middleton
                                                                                 KERRY L. MIDDLETON
                      20                                                         KRISTEN E. HUTCHINS
                                                                                 ROBERT W. LOFTON
                      21                                                         LITTLER MENDELSON, P.C.
                                                                                 Attorneys for Defendant
                      22                                                         CAMBRIA COMPANY LLC
                      23

                      24

                      25

                      26

                      27

                      28
LITTLE R MEND
            D ELSO N, P .C .
       2050 M ain Street
                                                                                         STIPULATION AND [PROPOSED] ORDER RE:
            Suite 900
       Irvine, CA 92614
                               CASE NO. 3-17-CV-06970 MMC
                                                                                2.
         949.705.3000                                                                                DISMISSAL WITH PREJUDICE
                           1                                         [PROPOSED] ORDER

                           2
                                              IT IS HEREBY ORDERED pursuant to the parties’ Stipulation, and Good Cause
                           3
                               appearing therefor, that the above entitled action is hereby dismissed in its entirety with prejudice.
                           4
                               Each side shall bear their own fees and costs.
                           5

                           6
                                        March 7, 2019
                                Dated: ___________________, 2019
                           7                                                         HONORABLE
                                                                                     HO
                                                                                      ONO
                                                                                       NOR RABLE MAXI
                                                                                                 MAXINE
                                                                                                    X NE M. CHESNEY
                                                                                                            CH
                                                                                                             HES
                                                                                                              ESNN
                                                                                     UNITED
                                                                                     UN
                                                                                      NIT
                                                                                        ITED STATES DISTRICT COURT
                                                                                                             COU
                                                                                                              OURR JUDGE
                           8

                           9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
LITTLE R MEND
            D ELSO N, P .C .
       2050 M ain Street
                               CASE NO. 3-17-CV-06970 MMC                                STIPULATION AND [PROPOSED] ORDER RE:
            Suite 900
       Irvine, CA 92614                                                         3.
         949.705.3000                                                                                DISMISSAL WITH PREJUDICE
